Citation Nr: 0901672	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected duodenal ulcer disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
multiple duodenal ulcers with duodenitis and mild 
dehydration, prior to October 20, 2004, in excess of 30 
percent, prior to April 11, 2007, and in excess of 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974 
and from June 1978 to December 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2004 and March 
2005 by the Department of Veterans Affairs (VA) Newark, New 
Jersey, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in September 2008.  The veteran, his 
sister, and his daughter testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of 
record.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected duodenal ulcer disability, and entitlement 
to increased evaluations for multiple duodenal ulcers and 
mild dehydration are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection 
for paranoid schizophrenia, post-traumatic stress disorder, 
and depression in March 2003.  The veteran did not appeal 
this decision and, therefore, this decision is final.

2.  The evidence received subsequent to the March 2003 RO 
decision includes VA treatment records, lay statements, and 
hearing testimony, which included specific information about 
the veteran's psychiatric disorder; this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
March 2003 decision denying the veteran's service connection 
claim for an acquired psychiatric disorder; thus, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for paranoid 
schizophrenia in a rating decision dated March 2003 on the 
basis that there was no evidence linking the veteran's 
psychiatric disorders diagnosed as paranoid schizophrenia, 
post-traumatic stress disorder and depression to his period 
of active service either on a direct basis or on a 
presumptive basis with respect to the psychosis.  The veteran 
was notified of this decision and did not appeal.  Thus, this 
decision is final.	 

The veteran sought to reopen his claim by way of a statement 
received at the RO in April 2004.  The RO denied the 
veteran's claim to reopen in the August 2004 rating decision 
currently on appeal on the grounds that no new and material 
evidence was submitted.  The veteran timely perfected this 
appeal.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.
The evidence received subsequent to the March 2003 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received.  The evidence of record at the time of the 
March 2003 RO decision consisted of the veteran's service 
treatment records (STRs) private treatment records, and post-
service VA treatment records.  The evidence now of record 
includes additional VA treatment records, lay statements, and 
hearing testimony.

As a preliminary matter, the Board notes that the veteran 
testified before the undersigned VLJ at a Travel Board 
hearing in September 2008.  In particular, the veteran's 
representative indicated that the veteran was diagnosed as 
having multiple psychiatric disorders.  The veteran testified 
that his service-connected duodenal ulcer disability left him 
"very depressed" and he raised, for the first time, the 
issue of entitlement to service connection on a secondary 
basis, to include as secondary to his service-connected 
duodenal ulcer disability.

Associated with the veteran's claims file is a letter from 
L.M.R. dated September 2008.  L.M.R. indicated that the 
veteran's duodenal ulcer condition worsened and that he was 
required to wear protective pads as a result of his 
condition.  L.M.R. also stated that the veteran's wife left 
him as a result of his service-connected disability.  L.M.R. 
described the veteran's attitude since that time as 
"depressed and out of his mind."

The veteran also underwent a psychosocial assessment at a VA 
medical facility in September 2008.  The examiner noted that 
the veteran's second wife kicked him and his daughter out of 
the house after he developed incontinence.  The veteran 
subsequently reported feelings of depression.  The veteran 
also reported that his brother recently died as well.  Peptic 
ulcer disease with chronic diarrhea and incontinence was 
listed as a disability which affected his current emotional 
functioning.  The impression was schizophrenia, paranoid 
type.

The Board first notes that a change in diagnosis or 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of 
the prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
veteran's current claim for service connection for a 
psychiatric condition is based on the same diagnoses as were 
previously considered in the rating decision of March 2003.  
Since the current diagnoses and claim are based on the same 
factual basis as the time the case was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id.  

The veteran in this case initially sought service connection 
for an acquired psychiatric disorder on a direct basis only.  
See April 2004 Memorandum to Reopen Claim of Entitlement to 
Service Connection for Schizophrenia.  The veteran later, 
albeit rather belatedly, raised the issue of secondary 
service connection for a psychiatric disorder at the time of 
the August 2008 Travel Board hearing.  See Hearing 
Transcript, p. 3.  The Board finds that while the veteran 
raised separate theories of causation for his service 
connection claim, these theories do not constitute separate 
claims for an acquired psychiatric disability.  Rather, the 
multiple theories on which the veteran based his service 
connection claim constitute the same claim for adjudicative 
purposes.

Thus, new and material evidence is needed to reopen the 
veteran's service connection claim, regardless of the theory 
or theories on which the veteran seeks compensation.  The 
Board points out that the veteran's testimony, along with the 
lay statement from L.M.R. dated September 2008, and the VA 
medical evidence dated in September 2008 promotes a link 
between the veteran's psychiatric disorder and his service-
connected duodenal ulcer disability.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the August 2008 hearing testimony, 
as well as the September 2008 lay statement and VA treatment 
record, constitutes new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
as secondary to a service-connected duodenal ulcer 
disability.  Thus, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder has 
been presented; to this extent, the appeal is granted.


REMAND

I.  Service Connection for Acquired Psychiatric Disorder

As noted above, the Board reopened the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the evidence of record, including 
hearing testimony, lay statements, and VA treatment records, 
linked the veteran's psychiatric disorder, at least in part, 
to his service-connected digestive disability.  

The Board notes that the veteran was not provided with a 
duty-to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the veteran should be provided 
complete notification of the information and evidence needed 
to substantiate a service connection claim for an acquired 
psychiatric disorder on both direct and secondary bases, to 
include as secondary to a service-connected duodenal ulcer 
disability.  The Board also notes that the veteran was not 
provided with information, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), about the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The RO should 
provide the veteran with such notification.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
evidence described above, the veteran should be afforded a VA 
examination to ascertain the nature and etiology of any and 
all psychiatric disabilities, to include an opinion as to 
whether the veteran's psychiatric disabilities are related to 
service or a service-connected digestive disability.

The veteran also testified before the undersigned VLJ that he 
received Social Security Disability benefits beginning in 
2003 as a result of depression, to include as secondary to 
his service-connected digestive disability.  The Board notes 
that these records should be obtained and associated with the 
veteran's claims file.

II.  Increased Rating for Duodenal Ulcers

In this case, the veteran contends that the condition of his 
service-connected duodenal ulcer disability has worsened and 
that this decline warrants a higher disability evaluation.  
The veteran was originally granted service connection for 
duodenal ulcer disease with partial gastric outlet 
obstruction in a rating decision dated August 1981.  The RO 
evaluated the veteran's disability under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 as 10 percent disabling, effective 
February 24, 1981.   

The veteran submitted a statement to VA in March 1983 in 
which he requested an increased evaluation for his service-
connected duodenal ulcer disability.  The RO issued a rating 
decision in June 1985 in which it evaluated the veteran's 
disability as 20 percent disabling under Diagnostic Code 
7305, effective March 10, 1983.  The Board notes that the 
veteran has tried unsuccessfully on numerous occasions over 
the intervening years to obtain an evaluation in excess of 20 
percent for his service-connected disability.

The veteran submitted a statement to VA in October 2004 in 
which he requested an increased evaluation for his service-
connected duodenal ulcer disability.  The RO, in March 2003, 
continued the veteran's 20 percent evaluation under 
Diagnostic Code 7305 in the March 2005 rating decision 
currently on appeal.  The veteran timely perfected this 
appeal.  Following submission of additional evidence, the RO 
increased the veteran's disability evaluation in February 
2007 to 30 percent under 7305-7319, effective October 20, 
2004.  Diagnostic Code 7305 pertains to duodenal ulcers and 
Diagnostic Code 7319 pertains to irritable colon syndrome.  
With digestive system disorders, a single evaluation is 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

In April 2007, the veteran submitted a statement to VA in 
which he acknowledged his 30 percent disability rating, but 
indicated that the condition of his service-connected 
disability had gotten worse.  The RO increased the veteran's 
disability evaluation by way of a November 2007 rating 
decision to 40 percent under Diagnostic Codes 7305-7319, 
effective April 11, 2007.

Preliminarily, the Board observes that in light of the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran was not provided with a duty-to-inform 
notice that complied with the Veterans Claims Assistance Act 
(VCAA).  Thus, the RO should provide the veteran with 
complete VCAA notification.  

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green, 
supra.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 
(2008).  The veteran was afforded a VA examination in August 
2007.  Unfortunately, this examination is inadequate in light 
of the evidence of record.  Notably, the evidence of record 
since the August 2007 examination revealed that the veteran's 
current digestive symptoms are both varied and complex.  
Accordingly, the veteran should be scheduled for a new VA 
examination to assess the severity of his service-connected 
disability. 

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from September 20, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for an 
acquired psychiatric disorder on direct 
and secondary bases, to include as 
secondary to a service-connected duodenal 
ulcer disability.  The RO should also send 
a duty-to-inform notice to the veteran 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice 
letter must provide information about the 
type of evidence necessary to establish a 
disability rating and an effective date 
for the acquired psychiatric disability on 
appeal.

The RO should also send a duty-to-inform 
notice to the veteran pursuant to Vazquez-
Flores v. Peake.  In particular, the 
veteran should be advised of the rating 
criteria for a duodenal ulcer, gastritis, 
irritable colon syndrome, ulcerative 
colitis, and impairment of sphincter 
control of the rectum and anus as seen in 
38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7307, 7319, 7323, 7332.  The veteran 
should also be advised that he can submit 
evidence showing the worsening or increase 
in severity of his digestive disability 
upon his employment and daily life.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the veteran that are dated 
from September 20, 2008 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

3.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  All efforts to 
obtain these records should be fully 
documented in the claims file.  If no such 
records exist, evidence should be included 
in the claims file indicating as such.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to undergo a psychiatric 
examination.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the veteran's 
psychiatric disorder, to include major 
depressive disorder and/or paranoid 
schizophrenia, is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner is also 
asked to express an opinion as to whether 
the veteran's psychiatric disorder is 
proximately due to, the result of, or 
aggravated by his service-connected 
digestive disability.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  The RO should also make arrangements 
with an appropriate VA medical facility 
for the veteran to undergo an examination 
to assess the severity of the veteran's 
service-connected digestive disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to the severity of the 
veteran's service-connected digestive 
disability.  Given the varied and complex 
nature of the veteran's disability and its 
accompanying symptoms, the examiner is 
asked to use the following disability 
examination worksheets when conducting the 
examination:  (1) digestive conditions, 
miscellaneous; (2) intestines; and (3) 
stomach, duodenum, and peritoneal 
adhesions.  The examiner must complete all 
of the above referenced examination 
worksheets.  The examiner is also asked to 
distinguish, if possible, those symptoms 
that are related to the veteran's service-
connected disability and those symptoms, 
if any, that are related to a non-service-
connected disability.  If the examiner is 
unable to distinguish the symptoms, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


